IN THE SUPREME COURT OF IOWA
                              No. 13–1230

                         Filed December 20, 2013


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

KENNETH F. DOLEZAL,

      Respondent.



      On review from the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommends revocation of attorney’s law

license for ethical violations. LICENSE SUSPENDED.



      Charles L. Harrington and David J. Grace, Des Moines, for

complainant.



      Kenneth F. Dolezal, Cedar Rapids, pro se.
                                     2

MANSFIELD, Justice.

      An Iowa attorney neglected a client’s matter, failed to deposit client

funds into his trust account, charged a client an unreasonable fee,

loaned money to a client without disclosing the terms of the transaction

in writing, and failed to turn over client files when ordered to do so.

Additionally, the attorney continued to handle two legal matters while

suspended, didn’t notify one of the clients of his suspension, and made

untrue statements about his suspension to the Social Security

Administration.
      This attorney discipline proceeding comes before us on the report

of a division of the Grievance Commission of the Supreme Court of Iowa.

See Iowa Ct. R. 35.11(1). The Iowa Supreme Court Attorney Disciplinary

Board alleged the respondent, Kenneth Dolezal, violated a number of

rules of professional conduct, with the violations extending to four

distinct client matters.

      Agreeing with many of the Board’s allegations, the commission

found that Dolezal violated Iowa Rules of Professional Conduct 32:1.5(a)

(prohibiting a lawyer from charging unreasonable fees), 32:1.8(a)

(prohibiting a lawyer from entering a business transaction with a client

before disclosing the terms in writing), 32:1.8(e) (prohibiting financial

assistance to a client in connection with pending or future litigation),

32:1.15 (requiring client funds to be held in a trust account), 32:1.16(d)

(requiring a lawyer to turn over client papers and property upon

termination of representation), 32:3.3(a)(1) (prohibiting a lawyer from

making a false statement to a tribunal), 32:3.4(c) (prohibiting knowing

disobedience of an obligation under the rules of a tribunal), 32:5.5(a)
(prohibiting the unauthorized practice of law), and 32:8.4(d) (prohibiting

conduct prejudicial to the administration of justice), and Iowa Court
                                     3

Rules 35.23(1)(a) (requiring a suspended attorney to notify clients of a

suspension within fifteen days), and 45.1 (requiring a lawyer to deposit

client funds into a trust account).       The commission recommended

Dolezal’s license be revoked. Upon our consideration of the commission’s

findings of fact, conclusions of law, and recommendations, we concur in

most of its findings and conclusions and order the attorney’s license

suspended with no possibility of reinstatement for two years.

       I. Factual and Procedural Background.

       Kenneth Dolezal was admitted to the Iowa bar in 1983.           He is
sixty-seven years old. He received the Bronze Star in 1970 for heroism in

ground combat while serving in the Army in Vietnam.

       On April 29, 2011, we suspended Dolezal’s license for thirty days

because of several violations of our ethical rules, primarily relating to

neglect of client matters. See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Dolezal, 796 N.W.2d 910, 922–23 (Iowa 2011). Reinstatement, however,

was conditional on Dolezal’s paying the costs of the proceeding. Id. at

923.   Dolezal never paid those costs, and thus his license remains

suspended to this day.     This proceeding concerns, for the most part,

events that occurred after Dolezal’s April 2011 suspension.

       On December 26, 2012, the Board filed a complaint against Dolezal

alleging he violated Iowa Rules of Professional Conduct 32:1.3, 32:1.5(a),

32:1.8(a), 32:1.8(e), 32:1.16(d), 32:3.2, 32:3.3(a)(1), 32:3.4(c), 32:5.5(a),

32:8.1(b), 32:8.4(c), and 32:8.4(d), as well as Iowa Court Rule 35.13(3) in

his handling of four separate client matters.      The Board amended its

complaint on March 25, 2013, and further alleged Dolezal violated Iowa

Rule of Professional Conduct 32:1.15(1) and Iowa Court Rule 45.1.
       A. Steven Carter Estate. Dolezal’s neglect in handling the Carter

estate was discussed in our previous disciplinary opinion. Dolezal, 796
                                       4

N.W.2d at 919–20. Our suspension of Dolezal’s license was due in part

to his failure to close the Steven Carter estate in a timely fashion despite

several delinquency notices. Id. at 920.

      After we suspended Dolezal from the practice of law in April 2011,

the probate court granted him permission to withdraw as counsel for the

administrator.     Gene Carter—Steven Carter’s son and the estate

administrator—was ordered to obtain alternative counsel or file the

documents necessary to administer the estate within sixty days. When

Carter failed to do so, he was ordered to show cause why he should not
be held in contempt.       Attorney Thomas Viner was appointed at public

expense to defend Carter’s interests in that proceeding.

      On April 18, 2012, Carter attempted to file a final report,

apparently without the assistance of counsel.           The court rejected the

report as inadequate. It set a further show-cause hearing for June 8,

2012. On that day, Carter and Viner jointly appeared. Viner explained

that the finalizing of administration had been complicated by Dolezal’s

failure to turn over the estate file. The court therefore issued an order,

which it caused to be served on Dolezal, directing him to turn over his

file within thirty days.

      Dolezal did not hand over his file.           Instead, several additional

contempt hearings had to occur before Dolezal finally made the relevant

documents available in February 2013.          Dolezal later admitted at the

hearing before the commission that he did not provide the documents

within the thirty days ordered by the court.

      Additionally, on September 14, 2012, Dolezal submitted a claim for

payment from the estate. His claim was supported by a billing statement
which indicated the estate owed him $22,536.10. The statement showed

5.8   hours   of   work    performed   after   he     was   suspended.     The
                                       5

postsuspension billed activities included, among others: (1) $60.00 for

“Suspension letter to Gene [Carter],” (2) $60.00 for “Supreme Court

required Notification to Court,” (3) $30.00 for receiving the “clerk Notices

regarding delinquent Final report and Interlocutory report,” (4) $210.00

for working on the “Iowa Supreme Court Attorney Disciplinary Board—

Gene Carter complaint,” and (5) $120.00 for a letter to the “Attorney

Disciplinary Board regarding complaint of Gene Carter.”

      On the same day Dolezal submitted his claim for fees, he also filed

a request to have Carter removed as the estate administrator. Dolezal
maintained, and still maintains, that Carter absconded with money, a

car, and a motorcycle that belonged to the estate. He urged the court to

replace Carter with another administrator.

      Included in Dolezal’s request that Carter be removed was an

explanation for a payment Dolezal had received from Carter several years

back. According to Dolezal, Carter had repaid him for a personal loan he

had made to Carter “for the purposes of establishing his own residence

rather than living with relatives which he had been doing at the time of

and subsequent to his father’s death.”       Dolezal later testified at the

commission hearing that he received $2000 from Carter on December 14,

2006, in repayment of a no-interest loan. Dolezal admitted he had kept

no records concerning the loan.        At the commission hearing, Dolezal

maintained the loan did not violate any ethical rule because he had not

charged any interest.

      At the time of Dolezal’s disciplinary hearing, the contempt charge

against Carter was still pending, and the estate had not been closed.

      Based upon Dolezal’s dealings with the Carter estate, the Board
alleged violations of rules 32:1.5(a), 32:1.8(a), 32:1.8(e), 32:1.16(d),

32:3.4(c), 32:5.5(a), and 32:8.4(d).
                                     6

      B. Marie Sadecky Estate.       Dolezal became the attorney for the

estate of Marie Sadecky in 2004.      At the time of Dolezal’s April 2011

suspension, the estate had not been properly closed. Dolezal admitted

the matter had been mistakenly marked as closed in his office before all

necessary tasks were completed. It later surfaced that there had been no

notice published regarding the estate, and no notice had been sent to

interested parties. Also, there was no court officer’s oath in the file, and

letters of appointment had not been issued for the administrator.

      On May 9, 2011, the State of Iowa filed a petition to reopen the
Sadecky estate. The state’s petition noted the administrator’s claim to

have turned over $13,000 in estate funds to Dolezal.             The state

questioned the disposition of the funds and noted that nothing had been

paid toward the state’s medical assistance debt.

      On July 1, despite being under suspension, Dolezal presented the

probate court with a final report and a proposed order approving the

report and closing Marie Sadecky’s estate. Both documents were signed

by Dolezal. The final report indicated that most of the estate assets had

gone toward Sadecky’s funeral expenses, and there remained only

$4518.68, which Dolezal proposed to be disbursed to the Iowa Estate

Recovery Program.

      The probate court took no action on Dolezal’s filings, pointing out

that he was “not authorized to practice law in the State of Iowa due to

suspension of his license.”   Instead, the court appointed Rick Sole as

successor attorney in the Sadecky estate. Dolezal was ordered to turn

over the estate file to Sole within ten days.   Dolezal did not meet this

deadline but did deliver the file when Sole provided him with another
copy of the court order.
                                     7

      At the time Dolezal turned over the file, he also provided Sole with

a cashier’s check for the funds remaining in the estate. Dolezal admitted

he had kept the estate’s cash funds in a vault in his office “[a]t the

request of the [e]xecutor” and had not deposited them into his trust

account.

      After the Board began investigating the Sadecky matter, it

requested on July 27, 2011, that Dolezal provide “copies of all

documentation, including but not limited to trust account ledgers and

other records, showing [his] handling of the estate’s funds.” The Board
further requested that Dolezal explain why the funds were not in his

trust account. Dolezal admitted he received the letter, but he failed to

respond to it or to a subsequent April 5, 2013 order from the commission

directing him to produce documents related to the handling of the

Sadecky estate. As a result, on April 30, 2013, the commission held the

following facts were established as to the Sadecky matter: (1) Dolezal

failed to maintain any time records of his activities or time spent,

(2) Dolezal did not maintain a client ledger, (3) Dolezal did not maintain a

trust account ledger, and (4) Dolezal did not give notice of his

suspension.

      The Board alleged Dolezal violated Iowa Rules of Professional

Conduct 32:1.3, 32:3.2, 32:3.4(c), 32:5.5(a), 32:8.1(b), and 32:8.4(d) and

Iowa Court Rule 35.13(3) in his handling of the Sadecky estate.

      C. John Dean Matter.         On March 15, 2010, Dolezal began

working with John Dean on a social security disability claim. A week

later, on March 22, Dolezal filed a signed appointment of representative

form with the Social Security Administration (SSA) in which he agreed to
act as Dean’s representative.        The form contained the following

statement, “I have been disbarred or suspended from a court or bar to
                                          8

which I was previously admitted to practice as an attorney.” Below the

statement were boxes to check “yes” or “no.” Dolezal checked the “no”

box. At the time, Dolezal’s license was under suspension, and he had

been suspended on one previous occasion.1                The following statement

appeared above Dolezal’s signature on the form: “I declare under penalty

of perjury that I have examined all the information on this form, and on

any accompanying statements or forms, and it is true and correct to the

best of my knowledge.”

       On the same form, Dolezal checked a box that stated, “I am an
attorney.” (There are separate boxes that nonattorneys may check; SSA

permits nonattorney representatives.) Dolezal never submitted a revised

appointment of representative form and continued to represent Dean on

his disability claim at a December 2011 hearing and thereafter.                     In

correspondence       concerning     the   Dean     matter,    directly    below    his

letterhead designating himself as an “Attorney at Law,” Dolezal inserted

the phrase “Currently under suspension.”

       The Board alleged that Dolezal’s statements on the SSA form

constituted violations of rules 32:3.3(a)(1) and 32:8.4(c), and his ongoing

work for Dean violated rule 32:5.5(a).

       D. Jill Hazen Matter.            On July 16, 2010, Dolezal filed an

appointment of representative form with SSA to represent Jill Hagen on a

disability claim.    Dolezal again marked “no” next to the statement, “I

have been disbarred or suspended from a court or bar to which I was




       1Dolezal’s  license had been temporarily suspended in 1991 for noncompliance
with both client security requirements and continuing legal education requirements.
His license was temporarily suspended again on March 4, 2010, for failing to respond to
inquiry notices from the Board. This suspension was lifted March 30, 2010.
                                        9

previously admitted to practice as an attorney.”      At that time, Dolezal

was not under suspension, although he had been suspended in the past.

      In the Hazen matter, the Board contended Dolezal made a false

representation in violation of rules 32:3.3(a)(1) and 32:8.4(c).

      II. Scope of Review.

      We review attorney disciplinary proceedings de novo.            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Henrichsen, 825 N.W.2d 525, 526

(Iowa 2013).    We respectfully consider the commission’s findings and

recommendations, but are not bound by them. Id. “It is the [B]oard’s
burden to prove attorney misconduct by a convincing preponderance of

the evidence.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bowles, 794
N.W.2d 1, 3 (Iowa 2011). “While this burden is higher than the burden

in civil cases, it is lower than in a criminal prosecution.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Marzen, 779 N.W.2d 757, 760 (Iowa 2010). If

misconduct is proven by the Board, the sanction we impose may be

lesser or greater than the sanction the commission recommended. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d 4, 9 (Iowa

2012); see also Iowa Ct. R. 35.11(1).

      III. Review of Alleged Ethical Violations.

      We turn to the alleged rule violations.

      A. Failure to Act with Reasonable Diligence (Rule 32:1.3).

Rule 32:1.3 states an attorney “shall act with reasonable diligence and

promptness in representing a client.”       Iowa R. Prof’l Conduct 32:1.3.

Unless the attorney properly terminates the representation of a client, he

or she “should carry through to conclusion all matters undertaken for a

client.” Id. cmt. 4.
      Persistent delays in handling a client matter are inconsistent with

an attorney’s obligations under rule 32:1.3. See Iowa Supreme Ct. Att’y
                                           10

Disciplinary Bd. v. Humphrey, 812 N.W.2d 659, 664–65 (Iowa 2012)

(noting an attorney violated 32:1.3 when his only action on a client

matter for a twenty-month period was sending two letters to the claims

adjuster). We have found that an attorney’s ongoing failure to perform

the work necessary to close an estate constituted a violation of rule

32:1.3. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809
N.W.2d 96, 102 (Iowa 2012) (finding a violation when an attorney allowed

an estate to remain open for nearly five years, well in excess of the three-

year statutory limitation).
       Dolezal entered an appearance in the Sadecky matter in 2004.

Seven years later, several required initial steps had not been undertaken,

the estate funds had not been distributed, and the estate had not been

properly closed. After Dolezal was suspended in 2011, he tried to patch

things up by submitting a long-overdue final report. When the successor

attorney took over the case, he was able to complete the necessary steps

and close the estate in less than three months.                   Dolezal’s failure to

properly open the estate, let alone properly close it, over a prolonged

period of time violated rule 32:1.3.2

       B. Unreasonable Fees (Rule 32:1.5(a)). Rule 32:1.5(a) states an

attorney “shall not . . . charge . . . an unreasonable fee.” Iowa R. Prof’l

Conduct 32:1.5(a). While specific factors are listed in the rule to assist in

a determination of whether a fee is unreasonable, the factors “are not

exclusive,”     and    fees    charged      must     be    “reasonable      under      the

circumstances.” Id. cmt. 1.

       2The   Board also alleged that Dolezal’s dilatory handling of the Sadecky estate
violated rule 32:3.2 (requiring a lawyer to “make reasonable efforts to expedite litigation
consistent with the interests of the client”). We do not agree. See Iowa Supreme Ct.
Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 199 (Iowa 2013) (indicating that
probate delinquencies do not qualify as litigation).
                                     11

      After his suspension in April 2011, Dolezal continued to bill the

Carter estate for work performed on the case at the rate of $150.00 per

hour. Included in the 5.8 hours billed was time taken to notify the client

and the court of his suspension and time to respond to the Board’s

inquiry following a complaint submitted by the client.

      We have previously noted that “an attorney who collects a fee for

legal work performed while under suspension has collected an unearned

fee in violation of rules 32:1.15 and 45.7 . . . but not necessarily an

unreasonable fee.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. McCuskey,
814 N.W.2d 250, 256 n.6 (Iowa 2012). However, in that case, we noted

the Board did not “contend that McCuskey’s fee would have been

unreasonable for the work he actually did if he had not been under

suspension.” Id.

      By contrast, in this case, regardless of whether the attorney had

been suspended, it would not have been reasonable for him to bill his

client for time spent defending an ethics complaint or notifying others of

the status of his law license. See In re Lawyers Responsibility Bd. Panel

No. 94-17, 546 N.W.2d 744, 746–47 (Minn. 1996) (noting an attorney’s

act of billing his client for time he spent responding to the client’s ethics

complaint was a violation of the rule of professional conduct that

prohibits unreasonable fees); In re Conduct of Paulson, 71 P.3d 60, 62

(Or. 2003) (“An accused lawyer who charges a client for work that the

lawyer performed—but not for the benefit of that client—has charged a

fee in excess of a reasonable fee, even if the excessive charges appear

within a bill that contains other reasonable charges.”).

      Dolezal was required by rule 35.23(1) to notify his client and the
court of his suspension. See Iowa Ct. R. 35.23(1)(a), (e). Additionally,

rule 34.6(4) required Dolezal to respond to the Board upon receiving a
                                        12

complaint from it.      Id. r. 34.6(4).      Thus, providing notice of his

suspension and responding to the Board’s inquiries were not actions

undertaken by Dolezal to further representation of his client, but rather

to protect his own interests. By seeking payment for these tasks, Dolezal

charged an unreasonable fee in violation of rule 32:1.5(a).

      C. Conflicts of Interest (Rules 32:1.8(a) and 32:1.8(e)).             Rule

32:1.8(a) indicates an attorney

      shall not enter into a business transaction with a client . . .
      unless:

            (1) the transaction and terms on which the lawyer
      acquires the interest are fair and reasonable to the client and
      are fully disclosed and transmitted in writing in a manner
      that can be reasonably understood by the client.
Iowa R. Prof’l Conduct 32:1.8(a)(1).

      Dolezal admitted he had given Carter a loan so that Carter might

obtain his own apartment.        Dolezal acknowledged he had no written

records of the transaction.      Dolezal pointed out that Carter—a fellow

Vietnam veteran—had requested the loan, and no interest was charged.

Dolezal therefore insisted the loan was not a business transaction.

      We disagree.     While Dolezal’s arrangement was apparently “fair

and reasonable to the client,” that is not all rule 32:1.8(a) requires. A

loan to a client where repayment is expected—even when no interest is

charged—is a business transaction and should comply with the entirety

of rule 32:1.8(a). See Iowa R. Prof’l Conduct 32:1.8 cmt. 1 (“A lawyer’s

legal skill and training, together with the relationship of trust and

confidence   between    lawyer    and    client,   create   the   possibility   of

overreaching when the lawyer participates in a business, property, or

financial transaction with a client, for example, a loan . . . .”); see also In
re Discipline of Hartke, 529 N.W.2d 678, 681 (Minn. 1995) (noting a loan
                                     13

from a client to a lawyer is a “business transaction requiring the attorney

to meet the disclosure requirements”); In re Disciplinary Proceedings

Against Trewin, 684 N.W.2d 121, 131 (Wis. 2004) (noting that in order

for a loan from a lawyer to a client to be properly disclosed, a “client

must give separate consent to the transaction with the lawyer, waiving

the conflict of interest, and the client must indicate in writing he or she

has been given a reasonable opportunity to consult with independent

counsel”).

       Although comment 1 to the rule exempts “standard commercial
transactions between the lawyer and the client for products or services

that the client generally markets to others,” this was not such a

transaction. See Iowa R. Prof’l Conduct 32:1.8 cmt. 1. Hence, Dolezal

violated rule 32:1.8(a) by failing to make the required written disclosures

and obtain the required written consent.       See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Wintroub, 745 N.W.2d 469, 474 (Iowa 2008) (“[F]ull

disclosure means the use of active diligence on the part of the attorney to

fully disclose every relevant fact and circumstance which the client

should know to make an intelligent decision concerning the wisdom of

entering the agreement.”        (Citation and internal quotation marks

omitted.)).    No one disputes that Dolezal was being altruistic, but one

problem with this kind of arrangement is that it can create conflicting

interests for the attorney when he becomes both a creditor and a

representative of a client, especially when the client is a fiduciary.

       Rule 32:1.8(e) prohibits an attorney from providing “financial

assistance to a client in connection with pending or contemplated

litigation.”   Iowa R. Prof’l Conduct 32:1.8(e).   Comment 10 to the rule
states:
                                    14
      Lawyers may not subsidize lawsuits or administrative
      proceedings brought on behalf of their clients, including
      making or guaranteeing loans to their clients for living
      expenses, because to do so would encourage clients to
      pursue lawsuits that might not otherwise be brought and
      because such assistance gives lawyers too great a financial
      stake in the litigation.

Id. cmt. 10.

      We find no violation of this rule. The evidence does not indicate

the loan was made “in connection with” pending litigation or any future

litigation. Rather, Dolezal’s testimony is that the loan was for Carter’s

personal use to obtain a new apartment.

      D. Trust Account Violations (Rules 32:1.15(a) and 45.1).

Under rule 32:1.15(a), an attorney must keep a client’s funds “in a

separate account.”    Id. r. 32:1.15(a).   Additionally, rule 45.1 requires

funds received by an attorney “arising out of the practice of law” to “be

deposited in one or more identifiable interest-bearing trust accounts.”

Iowa Ct. R. 45.1.

      Dolezal admitted he kept the cash from the Sadecky estate in a

vault in his office. He argued he did so because that is what his client

wanted.

      Despite the client’s alleged request that the estate funds not be
deposited, we find Dolezal’s failure to deposit the cash into his trust

account constitutes a violation of rule 32:1.15(a) and rule 45.1. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sullins, 648 N.W.2d 127,

134 (Iowa 2002) (“Even if a client tells her attorney to withhold funds

from a trust account, the attorney’s failure to deposit the funds into a

trust account would result in an ethics violation.”).

      E. Failure to Turn Over Client Files When Ordered to Do So
(Rules 32:1.16(d), 32:3.4(c), and 32:8.4(d)).           When an attorney’s

representation of a client ends, rule 32:1.16(d) requires the attorney to
                                       15

“take steps to the extent reasonably practicable to protect a client’s

interests . . . such as . . . surrendering papers and property to which the

client is entitled.” Iowa R. Prof’l Conduct 32:1.16(d). We have found that

an attorney’s failure to deliver a client’s file after a request by the client

and the client’s new attorney constituted a failure to take reasonable

steps to return a client’s papers and property.         See Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Earley, 729 N.W.2d 437, 442 (Iowa 2007).

       Dolezal failed in both the Carter and Sadecky matters to turn over

files to new counsel despite orders from the court to do so. Dolezal urges
he was entitled to retain the Carter file because of an attorney’s lien for

unpaid fees.     See Iowa R. Prof’l Conduct 32:1.16(d) (“The lawyer may

retain papers relating to the client to the extent permitted by law.”); Iowa

Code § 602.10116(1) (2011) (“An attorney has a lien for a general balance

of compensation upon . . . [a]ny papers belonging to a client which have

come    into    the   attorney’s   hands    in   the   course   of   professional

employment.”).

       But even assuming Dolezal had a valid attorney’s lien in the Carter

matter, which we do not decide, Dolezal repeatedly disobeyed court

orders relating to that file.      This led to contempt proceedings against

both Carter and Dolezal himself. Knowingly disobeying a court order is

an ethical violation of its own, “except for an open refusal based on an

assertion that no valid obligation exists.”       See Iowa R. Prof’l Conduct

32:3.4(c).     The record before us supports a finding by a convincing

preponderance of the evidence that Dolezal knowingly disobeyed the

court’s orders.       He offered no explanation in court other than foot-

dragging, and his actions unfairly disadvantaged Viner, who was trying
to extract Carter from the contempt proceedings. Cf. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Dunahoo, 799 N.W.2d 524, 533 (Iowa 2011)
                                     16

(finding no violation of rule 32:3.4(c) when opposing counsel was not

unfairly disadvantaged).

      Thus, we find Dolezal violated rule 32:1.16(d) in connection with

the Sadecky matter and rule 32:3.4(c) in connection with the Carter

matter.

      We also agree with the commission that Dolezal’s conduct in the

Carter estate violated rule 32:8.4(d). It is “professional misconduct for a

lawyer to . . . engage in conduct that is prejudicial to the administration

of justice.” Iowa R. Prof’l Conduct 32:8.4(d). “An attorney’s conduct is
prejudicial to the administration of justice when it violates the well-

understood norms and conventions of the practice of law such that it

hampers the efficient and proper operation of the courts or of ancillary

systems upon which the courts rely.” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Rhinehart, 827 N.W.2d 169, 180 (Iowa 2013) (citation and internal

quotation marks omitted). Our prior cases have repeatedly held that an

attorney violates rule 32:8.4(d) “when his misconduct results in

additional court proceedings or causes court proceedings to be delayed

or dismissed.”   Id.; see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Cunningham, 812 N.W.2d 541, 550 (Iowa 2012); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 681 (Iowa 2010).

      Dolezal’s refusal to turn over the Carter file necessitated multiple

hearings between 2011 and 2013. As Viner later put it, “[W]e’ve been

before five or six different judges in this case, because I’ve been to five or

six different hearings.” This conduct violated rule 32:8.4(d).

      F. Dishonesty (Rules 32:3.3(a)(1) and 32:8.4(c)). Rule 32:3.3 is

entitled “Candor toward the tribunal” and states an attorney “shall not
knowingly . . . make a false statement of fact . . . to a tribunal.” Iowa R.

Prof’l Conduct 32:3.3(a)(1). “Knowingly is defined as actual knowledge of
                                     17

the fact in question and may be inferred from circumstances.”              Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Hearity, 812 N.W.2d 614, 620 (Iowa

2012) (quoting Iowa R. Prof’l Conduct 32:1.0(f)) (internal quotation marks

omitted). The definition of “tribunal” includes an “administrative agency,

or other body acting in an adjudicative capacity.” Iowa R. Prof’l Conduct

32:1.0(m).

      It is undisputed that Dolezal was under suspension—and knew he

was under suspension—at the time he signed the appointment of

representative form in the Dean matter. Therefore, his denial of having
been disbarred or suspended from a court or bar to which he was

previously admitted to practice as an attorney was false.       See Iowa R.

Prof’l Conduct 32:3.3(a)(1). By checking “no,” Dean knowingly made a

false statement of fact to the SSA—an administrative agency that was

acting in an adjudicative capacity. See id. rs. 32:1.0(m), 32:3.3(a)(1).

      Dolezal contends that under SSA regulations, he only had to

disclose “suspensions for misconduct, not . . . temporary suspensions

. . . for . . . nonpayment of fees, noncompliance with CLEs, all those sorts

of administrative matters.” However, the form does not say that. And we

do not agree with Dolezal’s reading of SSA regulations.

      Although Dolezal has not cited the actual SSA regulations, it

appears that an attorney may be disqualified from representing

claimants before SSA if he or she “[h]as been, by reason of misconduct,

disbarred or suspended from any bar or court to which he or she was

previously admitted to practice.”      20 C.F.R. § 404.1745(c) (Westlaw

current through Dec. 2013). Further:

      In deciding whether a person has been, by reason of
      misconduct, disbarred or suspended by a court or bar, or
      disqualified from participating in or appearing before any
      Federal program or Federal agency, the hearing officer will
                                         18
       consider the reasons for the disbarment, suspension, or
       disqualification action. If the action was taken for solely
       administrative reasons (e.g., failure to pay dues or to
       complete continuing legal education requirements), that will
       not disqualify the person from acting as a representative
       before us.

Id. § 404.1770(a)(2). However, the thrust of these regulations is that the

hearing officer—after receiving information on the suspension—should

decide whether it was for misconduct. It does not indicate the attorney

should only report suspensions that the attorney considers to be

misconduct-related.      We are not persuaded that Dolezal, who testified

that ninety percent of his law practice related to social security disability

claims, misunderstood the regulations.             Accordingly, we find Dolezal

violated rule 32:3.3(a)(1).3

       At the time Dolezal signed the appointment of representative form

for Hazen in July 2010, he was not then under suspension. Still, he had

undergone prior suspensions. Dolezal does not contend he understood

the statement, “I have been disbarred or suspended from a court or bar

to which I was previously admitted to practice as an attorney,” to refer

only to suspensions that remained in effect.4 Thus, we find Dolezal also

made a knowingly false representation when he executed and submitted

the form in the Hazen matter.

       Rule 32:8.4(c) indicates it is professional misconduct for an

attorney to “engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation.” Iowa R. Prof’l Conduct 32:8.4(c). Yet “[w]hen we find

conduct violates a specific provision involving dishonesty, fraud, deceit,

       3Dolezal testified at the commission hearing that he is currently disqualified
from appearing before SSA even in a nonattorney capacity.
       4We  note, however, that SSA subsequently rewrote the form to say, “I am now or
have previously been disbarred or suspended from a court or bar to which I was
previously admitted to practice as an attorney.”
                                    19

or misrepresentation, we will not find the same conduct violates rule

32:8.4(c). Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d
591, 605 (Iowa 2011). Having found a violation of rule 32:3.3, we will not

find the same conduct violated rule 32:8.4(c).

      G. Practicing Without a License (Rules 32:5.5(a), 35.13(3), and

35.23(1)). Rule 32:5.5(a) states an attorney “shall not practice law in a

jurisdiction in violation of the regulation of the legal profession in that

jurisdiction.”   Iowa R. Prof’l Conduct 32:5.5(a).    We recently found an

attorney in violation of this rule when he appeared for a juvenile court
hearing six days after receiving notice that his license was suspended.

See Hearity, 812 N.W.2d at 620.      Also, an attorney who continued to

draft filings and write letters on behalf of clients after his license had

been suspended was held to have violated this rule. See McCuskey, 814

N.W.2d at 252–53, 255. Additionally, an attorney violated rule 32:5.5’s

predecessor when he prepared an interlocutory report for an estate and

delivered it to the executor for signature while under suspension. See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375,

380 (Iowa 2007). Besides rule 32:5.5(a), we have rule 35.13(3), which

provides,   “Any    attorney   suspended   shall     refrain,   during   such

suspension, from all facets of the ordinary law practice.”       Iowa Ct. R.

35.13(3).

      We agree with the commission that Dolezal violated these rules.

He tried to close the Sadecky estate by presenting a final report after we

had suspended his license. Dolezal denies that he was “doing this as an

attorney; I was, in essence, complying with the request of [the state].”

We do not accept this excuse.       The commission rightly characterized
Dolezal’s explanation for submitting the final report after he was

suspended as “quibbl[ing].”
                                          20

        Dolezal also continued to handle the Dean social security claim

through a disability hearing.           Dolezal again denies he violated rule

32:5.5(a) because one does not have to be an attorney to practice before

SSA.5    However, we have previously held that if a suspended attorney

continues to perform tasks within the scope of his or her former law

practice, this constitutes the unauthorized practice of law even if

nonlawyers are also allowed to perform that work. See Netti, 797 N.W.2d

at 604 (holding that an attorney under suspension violated rule 32:5.5(a)

by counseling a client on a sales tax matter); see also Comm. on Prof’l
Ethics & Conduct v. Mahoney, 402 N.W.2d 434, 436–37 (Iowa 1987).

        Dolezal emphasizes he did not misrepresent his status to anyone.

For example, his stationery said, “Attorney at Law, Currently under

suspension.” But a misrepresentation is not necessary for a violation of

rule 32:5.5(a).6

        Additionally, rule 35.23(1) requires an attorney who has been

suspended to notify his or her clients of the suspension within fifteen

days. Iowa Ct. R. 35.23(1)(a). Because of Dolezal’s failure to respond to

a Board inquiry, the commission established as a fact that he had not

notified his client of his suspension in the Sadecky matter.                 (Dolezal’s

excuse was that he thought the estate was closed.)                   We find Dolezal

violated rule 35.23(1).




        5Dolezalnever updated his appointment of representative form in which he
accepted appointment in the capacity of an “attorney.”
        6Although  we find Dolezal violated rules 32:5.5(a) and 35.13(3) in the Sadecky
and Dean matters, we do not find he violated them in connection with the Carter estate.
Dolezal was a creditor of that estate. Thus, he was entitled to seek payment of his
previously earned fees or the removal of the administrator so long as he did not claim to
be an attorney at the time he was doing so.
                                     21

      IV. Consideration of Appropriate Sanction.

      We now consider the appropriate sanction. “There is no standard

sanction for particular types of misconduct.      While prior cases are

instructive, we craft an appropriate sanction in light of each case’s

unique circumstances.”     Hearity, 812 N.W.2d at 622 (citation and

internal quotation marks omitted).

      “In determining the appropriate discipline, we consider the
      nature of the alleged violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
      bar as a whole, and the respondent’s fitness to continue in
      the practice of law, as well as any aggravating and mitigating
      circumstances.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 201

(Iowa 2013) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon,

821 N.W.2d 873, 880 (Iowa 2012)).

      “We have suspended an attorney’s license for substantial lengths of

time when the attorney’s neglect is compounded by other serious

offenses such as disregarding court orders or making misrepresentations

to the court.” Hearity, 812 N.W.2d at 622–23 (one-year suspension for

neglect, unreasonable fees, failure to properly terminate representation,

failure to respond to the Board, practicing law without a license, making

a false statement to a court, and other violations); see Dunahoo, 799

N.W.2d at 531–35 (suspending license for one year for neglect, trust

account violations, and court misrepresentations); Netti, 797 N.W.2d at

607 (suspending an attorney’s license for two years for “multiple

violations, his incompetent representation, his conflict of interest, his

failure to properly communicate with his clients, his total failure to

maintain a trust account, his taking of fees without accounting for his
time, his misrepresentations to the court, his failure to cooperate with

the [B]oard, [and] his unauthorized practice of law”); Johnson, 792
                                    22

N.W.2d at 681–83 (suspending license for three years when attorney

violated numerous rules by conduct that included neglect of client

matters, failure to return unearned fees, failure to return client file, and

failure to respond to the Board’s inquiry); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 821–22 (Iowa 2007)

(suspending license for one year for misrepresentations to the court and

neglect).

      As discussed above, Dolezal’s violations include neglect, charging

an unreasonable fee in a client matter, failing to make proper disclosures
before lending money to a client, failing to deposit an estate’s cash assets

in his trust fund, failing to comply with court orders regarding the

turnover of case files in two probate matters, making a false

representation to SSA, and failing to honor the terms of a suspension by

continuing to practice law in two matters.

      The present case has aggravating factors. “Prior discipline is [an]

aggravating factor we consider in determining the appropriate sanction.”

McCuskey, 814 N.W.2d at 258. Recently, Dolezal received a thirty-day

suspension when we noted a “recurring pattern” of neglect. Dolezal, 796

N.W.2d at 922. This case presents further examples of delay. Also, one

subject of that earlier disciplinary case—the Carter estate—is again the

subject of violations. We have previously addressed the situation of an

attorney who committed misconduct again in a client matter for which he

had previously been disciplined. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Lickiss, 786 N.W.2d 860, 869 (Iowa 2010). We stated: “We think the

prior reprimand constitutes a particularly aggravating circumstance

because one would expect that the initial discipline . . . would have
prompted the respondent to attend to his clients’ legal matters . . . .” Id.

at 869–70. In this case, Dolezal’s previous suspension was, in part, due
                                        23

to the extreme delinquency of the Carter estate.            Yet, despite his

suspension, Dolezal refused to turn over the file to the client or the new

attorney and caused further delay in the already significantly delinquent

estate.

        In addition to the suspension we imposed in 2009, Dolezal has had

other past disciplinary problems.            We previously discussed his

disciplinary history:

        He was privately admonished in October 2009 for failing to
        respond       to     delinquency         notices        in another
        guardianship/conservatorship. In addition, Dolezal was privately
        admonished in the early 1990s for an advertising violation and for
        acquiring a security interest in the property of a client that was
        part of the subject matter of his representation. . . .

              Dolezal’s right to practice also was suspended in 1991 for
        noncompliance with both continuing legal education requirements
        and client security requirements. . . .

              Dolezal was temporarily suspended from the practice of law
        in March 2010 for failing to respond to inquiry notices from the
        [B]oard relating to a complaint. . . .

Dolezal, 796 N.W.2d at 920–21.

        “Failure to respond to and cooperate with the Board’s investigation

is also an aggravating factor.” Cunningham, 812 N.W.2d at 551. Dolezal

failed to respond to inquiries from the Board and an order from the

commission seeking information about the Sadecky estate.

        Additionally, as noted by the commission, Dolezal was generally

defiant at his disciplinary hearing.         “Minimizing or failing to take

responsibility for one’s misconduct is an aggravating factor.”             Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stowers, 823 N.W.2d 1, 17 (Iowa

2012)     (finding   an   attorney’s   defiance   and   comportment   at    the

disciplinary hearing to be an aggravating factor). Dolezal walked out of
the hearing at the beginning in protest (although he returned shortly
                                     24

thereafter). At the hearing, Dolezal insisted that he had done nothing

wrong by presenting a proposed order for the court to sign closing the

Sadecky estate after he had been suspended, failing to keep estate cash

in a trust account, making a loan to Carter without written disclosures,

or continuing to handle Dean’s social security disability claim.           The

Commission’s observations are apt:

              This panel is concerned that Respondent either does
       not understand the nature of his violations, or simply does
       not believe the rules apply to him. Respondent is convinced
       he may represent clients in social security matters, that he
       may loan money to clients and that he may maintain his
       clients’ funds where the clients wish. He does not appear to
       accept the fact that he was, and is, suspended from all facets
       of the practice of law. He equivocated [as to] the nature of
       his suspensions and thinks he may still advise clients . . . .
       For whatever reason, Respondent’s . . . past ethical
       discipline has not convinced him that rules actually apply to
       him, and not whenever he chooses.

       Moreover, although there is no indication that any of Dolezal’s

clients suffered financial harm, Carter did have to go through contempt

proceedings. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Nelson, 838
N.W.2d 528, 544 (Iowa 2013) (noting that “more severe discipline is

appropriate when an attorney’s unethical conduct causes harm to

clients”).

       In fairness, this case also presents mitigating circumstances. As

early as 1983, Dolezal underwent treatment for depression and

posttraumatic stress syndrome stemming from his military service in

Vietnam.      He   claimed   it   manifested   in   difficulty   concentrating,

“outburst[s] of anger, frustration, [and an] inability . . . to maintain [his]

composure.” Dolezal is currently being treated at the Veterans Affairs

hospital in Iowa City and taking three prescribed medications. Dolezal
indicated he did not feel he was capable of representing clients as an
                                       25

attorney in his current mental state.       Toward the end of the hearing,

Dolezal stated that he and his spouse intend to move to Colorado in the

near future because his spouse is retiring and she is originally from

there.

         Personal issues, such as depression, can be a mitigating factor,

but they “do not excuse a lawyer’s misconduct.” Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Curtis, 749 N.W.2d 694, 703 (Iowa 2008).             Since

Dolezal is receiving treatment for his illness, “his efforts to get healthy

must be considered in fashioning an appropriate sanction.”                Iowa
Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d 791, 800 (Iowa

2010); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837
N.W.2d 659, 674 (Iowa 2013) (considering mental illness a mitigating

factor when the attorney was being treated for it); Cannon, 821 N.W.2d at

881–82 (considering an attorney’s treated depression and alcoholism a

mitigating factor).

         It is difficult to find a direct parallel to this case. The misconduct

in this case does not rise to the level of theft or fraud. Dolezal did not

retain funds he was not entitled to.          Instead, we have a series of

violations that, one by one, might not warrant a severe sanction but,

collectively, confirm the commission’s observation that Dolezal “either

does not understand the nature of his violations, or simply does not

believe the rules apply to him.”

         Several recent decisions, in our view, offer some guidance.        In

Kennedy, we recently ordered an indefinite suspension of at least one

year when an attorney leveled false charges against a public official and

neglected several client matters, resulting in financial harm to one client
and the delay or dismissal of other cases. Kennedy, 837 N.W.2d at 667–

73. Kennedy’s case was further aggravated by a “significant history of
                                     26

prior discipline.” Id. at 674. However, we also considered her treatment

for “mental illness that presently renders her unfit to practice law” as a

mitigating factor. Id.

      In McCuskey, we were confronted with an attorney who continued

to practice law during his suspension, failed to inform his clients of his

suspension, continued to take fees from clients during his suspension,

failed to provide accountings for his trust account, and did not return

unearned fees to his clients.     McCuskey, 814 N.W.2d at 255–56, 259.

McCuskey’s extensive legal experience and his “complete failure to
respond” to the Board’s investigation were considered as aggravating

factors. Id. at 258 (citation and internal quotation marks omitted). We

discerned no mitigating factors.    Id.   While McCuskey did not have a

history of prior disciplinary issues, we considered his noncompliance

with his suspension order “a serious matter.” Id. at 259. As a result, we

suspended McCuskey’s license indefinitely with no possibility of

reinstatement for one year. Id.

      In another case, the attorney “neglected the matters of multiple

clients, made misrepresentations to his clients about the status of their

cases to cover up his neglect, filed a court document containing a forged

signature, failed to appear at court proceedings, and failed to comply

with court orders directing him to cure deficiencies.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. McCarthy, 814 N.W.2d 596, 610 (Iowa 2012). He

also had significant problems relating to the handling of client funds. Id.

His heart disease and subsequent open-heart surgery that occurred

during this time were mitigating factors. Id. at 611. At the same time,

his “detailed history of prior disciplinary violations” served as an
aggravating factor. Id. We suspended this attorney with no possibility of

reinstatement for two years. Id.
                                        27

      We determined an indefinite suspension of at least eighteen

months was the appropriate sanction for an attorney who “committed

numerous      ethical    violations   involving    neglect     of   client       matters,

misrepresentation, and conduct prejudicial to the administration of

justice.” Cunningham, 812 N.W.2d at 554.                In that case, the lawyer’s

inaction resulted in meaningful financial harm to two separate clients.

Id. at 551.   The neglect was combined with misrepresentations to the

clients and officers of the court. Id. The attorney “failed to turn over [the

clients’] files or to assist them in any way in dealing with his sudden
withdrawal.” Id. at 553. Additionally, the attorney failed to respond to

the Board’s complaints. Id. at 554. The attorney’s only prior discipline

was a private admonishment that we did not treat as an aggravating

factor. Id. at 552–53. While the attorney’s violations may have stemmed

from mental illness, he did not present any evidence that this was a

mitigating circumstance. Id.

      In Netti, the attorney violated numerous rules when he had taken

fees for work not completed, represented a client despite a conflict of

interest, commingled client funds with personal funds, made a

misrepresentation       to   the   court,   practiced    law    during       a    license

suspension, and failed to respond to a Board investigation. Netti, 797

N.W.2d at 600–05. We found his case was aggravated by factors that

included    “the   serious,    egregious,    and   persistent       nature”       of   the

misconduct, misrepresentations to the court, the fact that the attorney’s

actions caused harm to others, and the attorney’s previous disciplinary

issues.    Id. at 606–07.      We deemed Netti’s short-term memory loss

stemming from his treatment for a brain tumor to be a mitigating factor.
Id. at 606.    Based on Netti’s “current violations, his prior history of

ethical infractions, and his current fitness to practice law,” we concluded
                                     28

the appropriate sanction was an indefinite suspension with no possibility

of reinstatement for two years. Id. at 607.

      Here we conclude that an indefinite suspension with no possibility

of reinstatement for two years is appropriate. While Dolezal’s violations

are similar in nature to those in McCuskey, his significant history of

disciplinary problems makes this a more serious case, especially when

we consider Dolezal was failing to honor a suspension this court had just

imposed on him.        Dolezal’s “je ne regrette rien” attitude at the

commission hearing also justifies a more severe sanction than we
imposed in Kennedy.

      The commission acknowledged that “this case, on its surface, may

not appear to the level of seriousness that warranted the suspensions” in

cases such as Netti.    Yet it recommended revocation of Dolezal’s law

license based on his “almost immediate violations after April 2011, as

well as his demeanor, and testimony, at the hearing.” As it stated, “The

panel is not satisfied that the Respondent’s potential practice will be

assisted by his further mental health treatment, given his attitude about

his violations.”

      There is something to be said for the commission’s view. However,

after considering our precedent, and the nature of the violations, we

believe an indefinite suspension of at least two years is the appropriate

sanction. We do not equate this case with Iowa Supreme Court Board of

Professional Ethics and Conduct v. Beckman, cited by the Commission,

because that case involved numerous acts of deceit, including repeated

fraudulent billing and the collection of illegal fees. 674 N.W.2d 129, 137–

39 (Iowa 2004). As an additional protection for the public, we will direct
Dolezal to provide a statement from a licensed mental health care

provider that he is fit to practice law prior to any reinstatement.
                                     29

      V. Disposition.

      We suspend Dolezal’s license to practice law in Iowa indefinitely

with no possibility of reinstatement for two years.        This suspension

applies to all facets of the practice of law.    See Iowa Ct. R. 35.13(3).

Dolezal must notify all clients as outlined in rule 35.23(1).

      If Dolezal applies for reinstatement, he must establish he has not

practiced law during the period of his suspension and has complied with

the requirements of Iowa Court Rules 35.13 and 35.23.           Prior to any

reinstatement, Dolezal must provide an evaluation from a licensed
mental health professional verifying his fitness to practice law.       See

Kennedy, 837 N.W.2d at 677 (imposing a similar condition and citing

other cases that have done so).

      Costs of this action are taxed to Dolezal pursuant to Iowa Court

Rule 35.27.

      LICENSE SUSPENDED.